UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 18, 2014 NEWFIELD EXPLORATION COMPANY (Exact name of registrant as specified in its charter) Delaware 1-12534 72-1133047 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 4 Waterway Square Place, Suite 100 The Woodlands, Texas 77380 (Address of principal executive offices) Registrant’s telephone number, including area code: (281) 210-5100 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On September 18, 2014, Newfield Exploration Company (“Newfield”) disclosed its position in a new oil play – the Springer Shale which resides in the Company’s Anadarko Basin SCOOP fairway in Oklahoma. Newfield’s SCOOP play is today largely held by production. The Springer Shale is an unconventional resource play which lies above the Woodford Shale at a vertical depth of approximately 11,000 – 14,000 feet. Newfield’s first operated well in the play, the Jarred, recently commenced production. The well had a lateral length of less than 5,000 feet and had a 24-hour initial production rate of approximately 1,950 BOEPD and a 10-day average of more than 1,500 BOEPD (82% oil). Newfield has an interest in six outside operated wells drilled to date and expects to drill or participate in up to 12 additional wells during the remainder of 2014. Early returns in the Springer Shale are competitive with returns in the SCOOP play. Newfield has infrastructure in place today to commence development of the play. The information in Item 7.01 of this Current Report is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in Item 7.01 of this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as otherwise expressly stated in such filing. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEWFIELD EXPLORATION COMPANY Date: September 18, 2014 By: /s/ John D. Marziotti John D. Marziotti General Counsel and Corporate Secretary 3
